DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it exceeds 150 words and contains legal phraseology (i.e. “said”).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  “and” should be placed at the end of the third to last line in claim 1; a period should follow “3” in claim 3.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “coordinate system module”; “tracking module”; and “geometrical relation data module” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The corresponding structure is software implemented by the processor unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 1-4 are rejected under 35 U.S.C. 103 as being obvious over US 2014/0031829 A1 to Paradis et al (hereinafter “Paradis”; cited by Applicant) in view of US 2014/0330281 A1 to Aghazadeh (cited by Applicant).
The applied reference has a common Assignee/Inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

As to claim 1, Paradis teaches a computer-assisted surgery system for outputting at least one of a leg length discrepancy and an offset between a preoperative leg condition and a post-implant rejointing leg condition comprising: 
at least one instrument (10); 
at least one inertial sensor unit (31) connected to the at least one instrument, the inertial sensor unit producing readings representative of its orientation; 
a computer-assisted surgery processor unit operating a surgical assistance procedure and comprising 
a coordinate system module for setting a pelvic coordinate system from readings of the at least one inertial sensor unit when the at least one instrument is in a given orientation relative to the pelvis (para [0033]), 

Paradis does not teach a geometrical relation data module (para [0146], [0148]) for recording preoperatively a landmark orientation relative to the pelvic coordinate system and a distance when the at least one instrument has a first end abutted to a pelvic landmark and a second end abutted to a leg landmark (“any possible anatomic asymmetry and pelvic obliquity.” Para [0217)), for recording after implant rejointing the landmark orientation and said distance, and for calculating at least one of a leg length discrepancy and an offset, based on said distances and said landmark orientations; an interface for outputting at least the leg length discrepancy or the offset between the preoperative leg condition and the post-implant rejointing leg condition.  Aghazadeh teaches a geometrical relation data module for recording preoperatively a landmark orientation relative to the pelvic coordinate system and a distance when the at least one instrument has a first end abutted to a pelvic landmark and a second end abutted to a leg landmark, for recording after implant rejointing the landmark orientation and said distance, and for calculating at least one of a leg length discrepancy and an offset, based on said distances and said landmark orientations (para [0205], [0241 ],[0244]); an interface for outputting at least the leg length discrepancy or the offset between the preoperative leg condition and the post-implant rejointing leg condition (para [0208]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the geometrical relation data module of Aghazadeh with the system of Paradis to "monitor[] any changes in length of the operative leg and assists the surgeon in correcting any pre-existing leg length inequality and avoiding any post-operative leg length discrepancy, which is a common issue.” Aghazadeh, para [0148].



As to claim 3, Paradis and Aghazadeh make obvious the computer-assisted surgery system according to claim 2. Paradis further teaches wherein the caliper supports a light source emitting a light beam that is perpendicular relative to a direction of the translational joint (intended use; material and construction of caliper instrument is such that any surface is capable of supporting a light source as claimed).

As to claim 4, Paradis and Aghazadeh make obvious the computer-assisted surgery system according to claim 3. Paradis further teaches wherein the given orientation has the light beam illuminating the medio-lateral axis of the pelvis (intended use; material and construction of caliper instrument is such that any surface is capable of supporting a light source as claimed).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Paradis and Aghazadeh as applied to claims 1 and 2 above, and further in view of the article by Hill et al (hereinafter “Hill”; cited by Applicant).
As to claim 5, Paradis and Aghazadeh do not teach a scale on the translational joint to obtain said distances.  Hill teaches a scale on the translational joint to obtain said distances (Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the scale of Hill with the system of Paradis and Aghazadeh to display a measurement to the surgeon that is not dependent on electrical power.

As to claim 6, Paradis further teaches a body with a translational joint (21) for expanding/contracting, and bores configured for being connected to pins constituting the pelvic landmark and the leg landmark (para [0027]-[0028]).  Paradis and Aghazadeh do not teach wherein the at least one 

As to claim 7, Paradis, Aghazadeh and Hill make obvious the computer-assisted surgery system according to claim 6.  Hill further teaches a scale on the translational joint to obtain said distances (Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.